 

+

Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page1of14 Pageid#: 1

CLERK'S OFFICE U.S. DISTRICT COURT
AT ABINGDON, VA

FILED
AO 91 Rev. 1) Criminal Complaint

 

 

UNITED STATES DISTRICT COURT

for the JULIA. D Ub
Western District of Virginia BY:

DEPUTY CLERK

 

 

United States of America } " ‘
v. ) : J
) Case No. (“21 M\ | 4A
Jaap Willem Lijbers
; 4
)
Defendant(s) -
CRIMINAL COMPLAINT
I], the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of ' March 2, 2024 in the county of Tazewell in the
Western District of Virginia , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. §922(g){5) illegal possession of a firearm or ammunition while being unlawfully present

in the United States

This criminal complaint is based on these facts:

a Continued on the attached sheet.

Lo

Complainant's signature

 

Aaron Kellerman, Special Agent- FBI

 

Printed name and title

Sworn to before me telephonically
Date: | al al

City and state: Abingdon, Virginia Pamela M. Sargent, United States Magistrate Judge
Printed name and title

    

Judge's signature

 

 
 

” Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 2o0f14 Pageid#: 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ABINGDON DIVISION

UNITED STATES OF AMERICA

Vv.
No,
JAAP WILLEM LIJBERS aka Case No
“MARVIN DORNER” Filed Under Seal

 

 

AFFIDAVIT IN SUPPORT OF PROBABLE CAUSE

I, Aaron Kellerman, a Special Agent (SA) with the Federal Bureau of Investigation, being

duly sworn, hereby depose and state as follows:
- INTRODUCTION

1. I make this affidavit in support of probable cause for a complaint and arrest under
Rutes.3, 4, and 4.1 of the Federal Rules of Criminal Procedure.

2. I am a Special Agent with the Federal Bureau of Investigation (“FBI”), currently
assigned to the Richmond Field Office, Roanoke Resident Agency (“RA”). I have been a Special
Agent with the FBI for approximately seventeen years and have worked a variety of investigative
matters to include counterterrorism. In my current assignment, I conduct counterterrorism
investigations in the Roanoke Resident Agency’s area. of responsibility, which is within the

Western District of Virginia. I have participated in all aspects of counterterrorism investigations,

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 3of14 Pageid#: 3

including but not limited to conducting surveillance, analysis of subpoenaed telephone and email
records, subject interviews and witness interviews, operating confidential human sources and
undercover employees, and executing federal search warrants.

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, witnesses, and reports and other
documents in this investigation. The facts underlying the basis for this affidavit are true and correct
to the best of my knowledge. I have not included all the facts collected during the course of this
investigation. This affidavit is intended to show merely that there is sufficient probable cause to
believe that Jaap Willem Lijbers (“Lijbers”) violated Title 18, United States Code, Section
922(g)(5)(A), by being an alien unlawfully present in the United States in possession of a firearm.

BACKGROUND .

4, “Boogaloa” is a term referencing a violent uprising or impending civil war. The
term is sometimes used by militia extremists and racially or ethnically motivated violent
extremists, who allude to it using shorthand such as “big igloo” or “big luau” and imagery such as
igloos or Hawaiian Shirts. The term has particularly resonated with militia extremists, who have
adopted it to reference an impending politically-motivated civil war or uprising against the
government following perceived incursions on Constitutional rights or other perceived
government ovetreach, The Boogaloo is not a single cohesive group, but rather a loose concept

arising from intemet platforms that has become a rallying point for some extremists.

 

 

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 4of14 Pageid#: 4

FACTS SUPPORTING PROBABLE CAUSE

5. In May 2020, the FBI initiated an investigation into members of the “Boogaloo
Bois” based on information that members were discussing committing crimes of violence and were
maintaining an armed presence on the streets of Minneapolis during civil unrest following the
death of George Floyd. Your affiant knows the Boogaloo Bois as a loosely-connected group of
individuals espousing. violent anti-government.sentiments.

6. A Facebook account under the name “Marvin Dorner” (hereinafter “Domer”),
Facebook user ID 100007060786131, was identified in July 2020 based on contact with other self
proclaimed Boogaloo Bois, Ivan Hunter (Hunter) and Benjamin Teeter (Teeter). In these
Facebook messages, the content of which were obtained by the FBI through other search warrants,
Domer appeared to be coordinating with Hunter and Teeter to travel to Minneapolis during the
civil unrest. Specifically, late in the evening of May 26, 2020, Husiter initiated a private message

between the three individuals:

Hunter: Link up for a caravan.

Dorner: I’m personally pissed off about all this.

Teeter: I’m leaving NC as soon as my guys are assembled. We’re linking up now.
Dorner: I’m in southwest Virginia. Where in nc you at? The cops are running out

of manpower. And vehicles.
Teeter: I'll be going to Winston Salem to arm up and then heading North.

Dorner: I’m in tazewel county va. If that’s anywhere near your route I'll be geared
up by tomorrow around 4 or Spm if it’s not too late by then.

- Teeter: That’s probably spot on. I'll keep you updated.
3

 

 

 
 

Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page5of14 Pageid#: 5

Dorner: I'll be back up at 5am. Have to get shit ready because it’s looking pretty
serious as of now.

At approximately 7:16 a.m. Teeter messaged ‘‘We just hit VA. How are y’all looking.” Based on
Dorner’s previous statement about not being ready until the afternoon, it appears that Dorner was
not able to link up with Teeter. Teeter later messaged “Y’all coming?” Hunter responded “Yes”
but Dorner replied, “Stuck at work still.”
| 7. It is unknown if further conversations occurred between group members through

other means. Domer sent encouraging messages to Hunter on May 28, 2020, including, “Hoodie
OVER plate carriers. Do NOT stand out; Appear civilian. Bring marshmellows for the bonfire and
seasoning for the pig roast.” Domer sent another message to Hunter on May 30, 2020 stating "88th
precinct is overrun in NYC.m apparently. 30 minutes ago. Yall get the gov buildings. All of them,”
On June 1, 2020, as the civil unrest continued in Minnesota, Dorner indicated he was still looking
to travel, stating “I’m trying to find a ride. All my ‘boogbois’ are chickening out, so it’s just me
which I always figured anyways.”

8. On September 3, 2020, Teeter was arrested and charged in the District of Minnesota
for his actions in Minneapolis during May and June of 2020. Teeter pled guilty on December 16,
2020 to one count of conspiracy to provide material support to a Foreign Terrorist Organization
(Hamas) in violation of 18 U.S.C. § 2339B, in order to raise money for the Boogaloo Bois
movement.

9. On October 21, 2020, Hunter was arrested and charged in the District of Minnesota
with violating the Anti-Riot Act, 18 U.S.C. § 2101, for traveling in interstate commerce to

participate, carry on, and commit acts of violence in furtherance of a riot in Minneapolis. As part

4

 
 

Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 6of14 Pageid#: 6

of these charges, video footage obtained by the FBI showed Hunter discharging 13 rounds from
an AK-47 style rifle into the Minneapolis Third Precinct on the night of May 28, 2020. -

10. A review of public source information and Virginia Drivers License information
conducted in September 2020 was unable to locate anyone with the name Marvin Dorner affiliated
with Tazewell, Virginia.

li. Following Dorner’s inability to travel to Minneapolis, he pivoted to attending a
local protest in Richlands, Virginia on June 7, 2020. On June.8, 2020, Dorner messaged Hunter
and indicated that he had been at a protest in Tazewell, Virginia, and that he was the only one
armed, Dorner indicated that he discussed his rifle with one of the police present and that he
basically ran security for the event. Dorner also sent the below image directly to Hunter and

followed up with a message that stated, “L.showed every cop that sign.”

 
 

 

12. Dorner also sent Hunter a screenshot of a twitter user who posted the following

picture of the event, showing Dorner armed with a rifle, depicted below.

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 8of14 Pageid#: 8

 

 

 

 

13. On June 12, 2020, Dormer messaged Hunter and told him he was. sending him his
teal name using ProtonMail in case something happened to him. (ProtonMail is an end to end
encrypted email service based in Switzerland). Dormer stated:“You’re the only one in this country
with that info, besides my daughter’s mom.” This message indicated that “Marvin Dorner” was
not his real name and that he was affiliated with individuals outside of the United States.

14. On June 14, 2020, Dorner messaged Hunter a series of messages indicating he was
in possession of an AR-style rifle. Dorner messaged, “Common ar issue here ... I’ve replaced

charging handle, gas rings, fwd assist. Had-it cleaned. New mag. Fresh rounds. Works little better

7

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page9of14 Pageid#: 9

now. Used to jam every shot, now after 3-5 rounds.” Hunter responded: “Take it to a smith first

tho” to which Dorner replied: “They don’t ask for papers or ID do they?” This last message

indicated that the individual by the name. Dorner was reluctant to display any identtfication to a
~ gunsmith.

15. On May 29, 2020, Steven Carrillo (Carillo), a self-identified Boogaloo member,
shot two federal security officers in Oakland, California during the George Floyd Protests, one of
whom died, Carrillo was subsequently arrested and charged with the shooting, and he was also
charged with murdering a Santa Cruz County députy, wounding another, and throwing pipe bombs
at police on June 6, 2020. Before he was arrested, Carrillo wrote “BOOG” in blood on the hood
of acar. Carrillo was an administrator for the Boogaloo-themmed Happy Friends Group (HFG)
Facebook group page that was removed by Facebook during this time period. Hunter was also a
founder and administrator for the HFG page, and Teeter and Dorner were members of the group.

16. In late Jurie 2020, Dormer’s Facebook account was either deactivated by Dorner or
shut down by Facebook, at a time when Facebook was removing Boogaloo-themed pages
following their affiliation with violent domestic extremism after the arrest of Steven Carrillo.

17. On August 16, 2020, an individual believed to be Dorner based on Agent
identification due to similarity with the pictures from the June 7, 2020 rally (above), was involved
in at arally in Richlands, Virginia. Dorner, wearing a facemask, was interviewed by WVVA news
at www.wvva.com/2020/08/16/anti-kkk-group-boogaloo-bois-protest-at-richland-town-hall, The
video shows Domer in possession of a rifle. Dorner discussed that there were KKK and Proud

Boys in the area and that the police were backing them up. Dormer is shown at the event below:

 

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 10o0f14 Pageid#: 10

 

 

 

18. A search warrant issued in the Western District of Texas on Discord, a group-
chatting Application, related to the Hunter investigation.in November 2020 identified that Discord
user “apdcyph3r#2008” identified himself as “Marvin Dorner” and identified that he had a new
Facebook page under the name “Jaxson Lynch.” A prior subpoena to. Facebook. for the Marvin
Domer-account also returned a user registration name of Jaxson Lynch. Similar to Marvin Dorner,

public sources weré unable to identify an iridividual in Tazewell, Virginia named Jaxson Lynch.
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 11of14 Pageid#: 11

19. After Hunter was arrested by the FBI, a search of his phone revealed a contact as
“jax” with a Southwest Virginia area code at 276-409-0580. A search of Teeter’s phone after his
arrest also located a contact identified .as “Jax aka Squiggs” at 276-409-0580. Additionally,
Teeter’s phone revealed a chat in the Signal app for the Happy Friends Group (HFG), mirroring
the Facebook HFG group mentioned above.

20. The HFG Signal chat on Teeter’s phone revealed discussions of making
suppressors and weapons, sending armed groups to Kenosha, Wisconsin' including
shooting/killing law enforcement to rescue other Boogaloo members, creating mutual defense
pacts with other militia groups, taking advantage of post-election chaos, support of Carzillo's
actions privately while publicly not condoning the actions because it would be poor for public
relations, creating hideaway Boogaloo compounds when Boogaloo members are in trouble, and
declaring war on the US Government including a draft of a declaration of independence, Signal
username Jax, 276-409-0580 (hereinafter Dorner’s phone), was a member of the HFG Signal group
where these discussions took place. In the Signal chat, Jax indicated on August 16, 2020 that he |
was at a rally in Virginia, further identifying himself “Dorner” based on Dorner’s attendance noted
above.

21. Based on 2703(d) Court Order results from Facebook for the Marvin Domer

account received January 11, 2021, an individual in a Facebook group chat with Dorner in 2018

 

' Kenosha was the site of several days of civil unrest following the police shooting of Jacob
Blake on August 23, 2020, including riots, property destruction, and confrontations between
protestors and armed militia members.

10

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 12o0f14 Pageid#: 12

was identified (the substance of which was personal in nature and had riothing to do with Boogaloo
bois) as a local law enforcement officer. The FBI contacted that law enforcement officer, and the
law enforcement officer identified the individual using the Facebook persona “Marvin Dormer” as
having the first name “Jaap”, but last name unknown. The law enforcement officer provided that
“Jaap” was from the Netherlands and had fathered a child with a woman, B.K. The law
enforcement officer further definitively identified Jaap as the individual with the pink rifle
involved in the August 16, 2020 rally as shown in the photo in paragraph 18.

22. A review of public source information identified a prior PO Box shared between
B.K. and an individual named Jaap Willem Lijbers, date of birth March 22, 1994.

23. A further review of 2703(d) records for Marvin Domer showed Facebook
communication between Dormerand accounts belonging to Anitaen Willem
Lijbers, Roshy Jaguey-Lijbers, Laura Lijbets, and Alex Lijbers. Further, Dorner stated in a
Facebook message on April 17, 2020 “Idek what I am I’m from 94,” which Affiant took to mean
Dorner was born in 1994 and was trying to identify the generation to which he belonged.

24. <A review of immigration records by Homeland Security Investigation (HSD
conducted on February 8, 2021 indicated that Lijbers was in the United States illegally, having
overstayed a Visa Waiver authorization from the Department of State and I-94 Entry authorization
issued by the Department of Homeland Security on May 20, 2014. Lijbers was authorized to
remain in the United States until August 17, 2014 and has overstayed and remained in the United
States beyond the period allowed by his I-94 authorization. As of February 8, 2021, Lijbers has
never applied for an adjustment to his initial status and no immigration records or applications are

identified which would provide Lijbers extended authorization to remain in the United States or
tl

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 13o0f14 Pageid#: 13

~

preclude his deportation. Additionally, a review of Virginia hunting records on February 2, 2020
revealed no hunting licenses for Lijbers.

25. » On March 2, 2021, a search warrant issued in the Westem District of Virginia was
served by the FBI at 219 Kirby Road, Raven, Virginia, During the service of the search warrant
an individual who identified himself as Jaap Willem Lijbers, date of birth March 22, 1994 was
detained by HSI regarding immigration violations. Lijbers was orally advised of his rights and
stated that he understood his rights and did not need a translator to explain them. Lijbers advised
that he was willing to talk about some topics, but not others. During the course of the interview
Lijbers stated that he was from the Netherlands and that he came to the United States to meet a
girl he met online. Upon arrival, he was advised by Customs and Border Protection he had to leave
the country within 90 days, however he has been in the United States since his arrival and never
filed to adjust his status. Lijbers admitted to living at 219 Kirby Road, Raven, Virginia.

26.  Lijbers was also shown the photographs used above in paragraphs 11 and 17 and
stated that he was the individual pictured and that he was in possession of a rifle at those events.

27. During the search conducted at 219 Kirby Rd., Raven, Virginia, a black AR style
rifle bearing serial number 20009676, Radical Firearms LLC, Model RF-15 was recovered along
with five magazines, including one loaded with .223 rifle ammunition. .

28. During an interview conducted on March 2, 2021, B.K. stated that Jaap Lijbers was

the sole resident of 219 Kirby Road, Raven, Virginia and she believed that he owned firearms.

CONCLUSION

{2

 
Case 1:21-mj-00039-PMS Document1 Filed 03/02/21 Page 14o0f14 Pageid#: 14

29. Based on the foregoing and as described above, your affiant asserts that there is
probable cause to believe that Jaap Willem Lijbers was an alien unlawfully present in the United

States in possession of a firearm in violation of Title 18, United States Code, Section 922(¢)(5)(A).

- Respectfully submitted,

fo fle

Aaron Kellerman
Special Agent
Federal Bureau of Investigation

 

Su 3 ‘ia sworn to before me te leph pnical ly

Pun TE ane Sexjef

TED STATES MAGISTRATE Saget

13
